14-2278
    Ren v. Lynch
                                                                                       BIA
                                                                                  Cheng, IJ
                                                                               A087 769 922

                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    29th day of June, two thousand fifteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             DENNIS JACOBS,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _____________________________________

    HAI REN,
                   Petitioner,

                   v.                                                14-2278
                                                                     NAC

    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      H. Raymond Fasano, Youman, Madeo &
                                         Fasano, LLP, New York, New York.
FOR RESPONDENT:              Benjamin C. Mizer, Acting Assistant
                             Attorney General; Leslie McKay,
                             Assistant Director; Anna Nelson,
                             Trial Attorney, Office of
                             Immigration Litigation, United
                             States Department of Justice,
                             Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Hai Ren, a native and citizen of the People’s

Republic of China, seeks review of a May 27, 2014 decision of

the BIA affirming an October 17, 2011 decision of an Immigration

Judge (“IJ”) denying Ren’s application for asylum, withholding

of removal, and relief under the Convention Against Torture

(“CAT”).   In re Hai Ren, No. A087 769 922 (B.I.A. May 27, 2014),

aff’g No. A087 769 922 (Immig. Ct. N.Y.C. Oct. 17, 2011).     We

assume the parties’ familiarity with the underlying facts and

procedural history in this case.

    We have considered both the IJ’s and the BIA’s opinions “for

the sake of completeness.”    Wangchuck v. DHS, 448 F.3d 524, 528

(2d Cir. 2006).   The applicable standards of review are well


                                2
established.    See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v.

Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008) (per curiam).

I.   Adverse Credibility Determination

     For asylum applications like Ren’s, governed by the REAL

ID Act, an IJ may, “[c]onsidering the totality of the

circumstances . . . base a credibility determination on the

demeanor, candor, or responsiveness of the applicant or

witness, the inherent plausibility of the applicant’s or

witness’s account,” and inconsistencies in an applicant’s

statements and other record evidence “without regard to

whether” they go “to the heart of the applicant’s claim.”

8 U.S.C. § 1158(b)(1)(B)(iii); see Xiu Xia Lin, 534 F.3d at

163-64.    Here, the IJ’s adverse credibility determination is

based on substantial evidence.

     Ren sought relief based on his claim that he was arrested,

detained, and beaten while attending an underground Christian

church in China.   The IJ reasonably relied on an inconsistency

between Ren’s testimony and application concerning the beating

he suffered in China.   Ren testified that he was beaten twice

while detained, but his application mentions only a single

beating.   Ren stated that he forgot to mention the second
                               3
beating in his application.    The IJ was not required to accept

this explanation.    See Majidi v. Gonzales, 430 F.3d 77, 80-81

(2d Cir. 2005).

    The IJ also reasonably relied on her observations of Ren’s

demeanor, including his evasive, nonresponsive answers to

questions concerning his employment in the United States.   This

Court affords particular deference to the IJ’s observations of

an alien’s demeanor, and the record amply supports the IJ’s

finding that Ren gave evasive, nonresponsive testimony that

negatively affected his credibility.     See Jin Chen v. U.S.

Dep’t of Justice, 426 F.3d 104, 113 (2d Cir. 2005); 8 U.S.C.

§ 1158(b)(1)(B)(iii).

    The IJ also reasonably relied on other, minor discrepancies

in the record.    See Xiu Xia Lin, 534 F.3d at 163-64; Tu Lin v.

Gonzales, 446 F.3d 395, 402 (2d Cir. 2006) (holding that IJ may

rely on cumulative effect of “collateral or ancillary”

inconsistencies in finding alien not credible (internal

quotation marks omitted)).

    Based on the inconsistency and demeanor findings, the IJ’s

adverse credibility determination is supported by substantial

evidence.   This finding was sufficient to dispose of Ren’s
                                4
claims for asylum and withholding of removal based on past

persecution, as they relied on the same factual predicate.   See

Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

II. Pattern or Practice of Persecution

    To show a well-founded fear of persecution in the absence

of any evidence of past persecution, an alien must show a

reasonable possibility that authorities in his country are

either aware of his activities or likely to become aware of them.

See Hongsheng Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir.

2008)(per curiam).   An alien may make this showing by

“prov[ing] the existence of ‘a pattern or practice in his or

her country . . . of persecution of a group of persons similarly

situated to the applicant.’”    Kyaw Zwar Tun v. INS, 445 F.3d
554, 564 (2d Cir. 2006) (quoting 8 C.F.R. § 208.13(b)(2)(iii)).

To establish a pattern or practice of persecution against a

particular group, a petitioner must demonstrate that the harm

to that group is “so systemic or pervasive as to amount to a

pattern or practice of persecution.”     In re A-M-, 23 I. & N.

Dec. 737, 741 (BIA 2005); see also Mufied v. Mukasey, 508 F.3d
88, 91 (2d Cir. 2007).


                                5
       The IJ reasonably found that the Chinese government does

not have a pattern or practice of persecuting Christians who

attend underground churches.   The 2010 State Department Report

reveals sporadic, localized harassment of underground

Christian groups.    In some areas, local authorities approved

of underground church activities in spite of the official state

ban.

       Based on this evidence, the IJ reasonably required

locality-specific evidence of persecution near Linjiang, Ren’s

home city; Ren submitted no such evidence.    See Jian Hui Shao

v. Mukasey, 546 F.3d 138, 165 (2d Cir. 2008).    Other than the

State Department Report, Ren submitted only three articles in

support of his pattern-or-practice claim.    None of these

articles concerns Ren’s home province or indicates that the

Chinese government systematically persecutes Christians.

       Considering the record as a whole, the agency reasonably

denied Ren’s pattern-or-practice claim.     See Santoso v.

Holder, 580 F.3d 110, 112 (2d Cir. 2009)(per curiam).       This

ruling was sufficient to deny withholding of removal based on

future persecution as well as to deny CAT relief, as both claims

relied on the same factual predicate.     See Paul, 444 F.3d at
                                6
156; Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 523

(2d Cir. 2005).

    For the foregoing reasons, the petition for review is

DENIED.

                            FOR THE COURT:
                            Catherine O=Hagan Wolfe, Clerk




                              7